PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Dillon, et al.						:
Application No.  17/115,326				:	ON PETITION
Filed: December 8, 2020				:
Attorney Docket No. B88664 1040USREIC1 0041.6	:
		
This is a decision on the “Petition under 37 CFR 1.182”, filed on March 8, 2022.  

The petition is granted.

The subject application was filed on December 8, 2020, and, in an Application Data Sheet presented on filing, designated the University of Washington as an applicant-assignee under 37 CFR 1.46 for the application.  By the instant petition, petitioner requests that the University of Washington be removed as an applicant.  Petitioner states, specifically, that:

[t]he assignee of the above-identified patent, through their undersigned attorney, hereby petitions under 37 C.F.R. § 1.182 to remove University of Washington as an applicant and assignee. The application was filed with University of Washington erroneously listed as Applicant/Assignee on the Application Data Sheet filed on December 8, 2020.

Submitted herewith is an edited Application Data Sheet and a Request for Corrected Filing Receipt.

Entry of this correction and issuance of a corrected Filing Receipt is respectfully requested..

Excerpt taken from “Petition under 37 CFR 1.182”, filed on March 8, 2022, p.1.

It is determined that a petition under 37 CFR 1.182 is appropriate in a situation where the named inventor(s) neither assigned, nor was under and obligation to assign, to the party identified as the applicant under 37 CFR 1.46 on filing of the application.  Such is not to be confused with a situation in which the applicant under 37 CFR 1.46 determines that it no longer wants to be designated as the applicant.  In such a case, 37 CFR 1.46(c)(2) requires evidence of a chain of title, i.e., a statement under 37 CFR 3.73(c) to change the applicant.  In the instant case, the petition is construed to assert that the University of Washington was misidentified as an applicant on filing and that the inventors did not assign and were not under and obligation to assign to the University of Washington.1 

By the instant petition, petitioner surmises that the University of Washington was erroneously designated as an assignee applicant of the application. The record does not demonstrate that the inventors assigned, or were under an obligation to assign to the University of Washington. Further, the record reflects that a corrected Application Data Sheet was filed on March 8, 2022, that reflects the requested change in the applicant data with appropriate strike-throughs in accordance with 37 CFR 1.76(c).  Based on the aforementioned, it is appropriate to grant petitioner’s request to remove the University of Washington as an applicant of the subject application.

The petition is granted on the basis of the party identified as the applicant on filing having been misidentified and, therefore, cannot properly be the applicant under the statute and applicable rules because the named inventors did not assign nor were under and obligation to assign to the party identified as the 37 CFR 1.46 applicant.   

A corrected filing receipt is enclosed that reflects the applicant as Zymogenetics, Inc. is enclosed.
It is noted that petitioner requests that the University of Washington be removed as the assignee for the subject application. Office records do not reflect that an assignment to the University of Washington is recorded in the subject application, however. Office records reflect that a “Statement under 37 CFR 3.73(c) was filed on December 8, 2020, noting the University of Washington as the “Applicant/Owner” and as an assignee of the entire right, title, and interest in the application with Zymogenetics, Inc. The “Statement under 37 CFR 3.73(c)” filed on December 8, 2020, noted that the assignment from the inventors to the University of Washington was recorded in the Office at reel/frame 023112/0954. A review of the assignment recorded at reel/frame 023112/0954, did not reveal an assignment to the University of Washington from the joint inventors of the subject application Stacey R. Dillon and Jane A. Gross, however. 

Questions regarding this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        					
Enclosure:  Corrected Filing Receipt














    
        
            
        
            
    

    
        1 Applicant is required to immediately inform the Office if this is not an accurate construal of the assertion made in the instant petition.